JOSEPH A. SCHACKELMAN, Publisher and General Manager UnionCo-operative Publishing Company
You ask what duties are imposed on a newspaper to publish notice when given to the newspaper by a governmental body as provided by sec. 19.84(1)(b), Stats.
Section 19.84, Stats., provides in part as follows:
      "(1) Public notice of all meetings of a governmental body shall be given in the following manner:
"* * *
      "(b) By communication from the chief presiding officer of a governmental body or such person's designee to the public, to those news media who have filed a written request for such notice, and to the official newspaper designated under ss. 985.04, 985.05 and  985.06 or, if none exists, to a news medium likely to give notice in the area."
A governmental body, thus, must give notice to the public (by posting in the courthouse or other place frequented by the public), to the requesting news media, to the official newspaper (daily or weekly), but if none exists, to a news medium (newspaper, radio, television) "likely to give notice in the area."
As to the newspaper, official or otherwise the governmental body has satisfied the statutory requirement by giving timely notice of its meeting (o the newspaper. When the governmental body transmits a meeting notice to the newspaper, the newspaper is not obliged to publish the notice. Further, the governmental body is not obliged to pay for publication of such notice as in the case of an official legal notice. The governmental body would be required to publish legal notice in a newspaper only if required by another statute. Sec. 19.84(1)(a), Stats.
The publishing schedule of a particular newspaper does not dictate the giving of notice. The statute governs notice. Section19.84(3), Stats., provides:
      "(3) Public notice of every meeting of a governmental body shall be given at least 24 hours prior to the commencement of *Page 232 
such meeting unless for good cause such notice is impossible or impractical, in which case shorter notice may be given, but in no case may the notice be provided less than 2 hours in advance of the meeting."
Where a newspaper or other news media publish notices of meetings of governmental bodies as a public service, however, a governmental body is well advised to submit notices of meetings, or better yet notices of meetings plus agenda thereof, well in advance of the minimum 24-hour requirement in order to take advantage of the news media's public service policy, especially when the news media publishes only weekly.
Upon receipt of a notice of a meeting of a governmental body not required to be published as a legal notice, the newspaper, thereupon, may publish notice of the meeting as a public service, dispatch a reporter to cover the meeting or possibly answer inquiries by the public about the meeting.
BCL:JPA